Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Amendment”) dated as
of August 12, 2011 by and among PIPER JAFFRAY COMPANIES (the “Borrower”), each
of the Subsidiaries of the Borrower a party hereto, each of the banks and other
financial institutions a party hereto (the “Lenders”), and SUNTRUST BANK, in its
capacity as Administrative Agent for the Lenders (the “Administrative Agent”).

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of December 29, 2010 (as in effect
immediately prior to the date hereof, the “Credit Agreement”); and

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement, and the Borrower has requested that
the Lenders provide a limited waiver to the Borrower, in each case on the terms
and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Amendments to Credit Agreement.

(a) The Credit Agreement is hereby amended by inserting the following new
definition in Section 1.1 thereof in the appropriate alphabetical order:

“‘Investment Vehicle’ shall mean any limited partnership, limited liability
company, registered investment company or other entity formed for the purposes
of investing in Securities (i) of which the Borrower or any of its Subsidiaries
is the general partner, manager or investment manager, (ii) in which
individuals, institutions or other Persons may invest by acquiring Capital Stock
of such limited partnership, limited liability company, registered investment
company or other entity and (iii) which, but for the last sentence in the
definition of “Subsidiary”, would otherwise be a Subsidiary of the Borrower.”

(b) The Credit Agreement is hereby further amended by deleting the definition of
“Subsidiary” in Section 1.1 thereof and replacing such definition in its
entirety with the following:

“‘Subsidiary’ shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated



--------------------------------------------------------------------------------

with those of the parent in the parent’s consolidated financial statements if
such financial statements were prepared in accordance with GAAP as of such date.
Unless otherwise indicated, all references to “Subsidiary” hereunder shall mean
a Subsidiary of the Borrower. Notwithstanding the foregoing, neither the
Foundation nor any Investment Vehicle shall be a Subsidiary of the Borrower or
any of its Subsidiaries for purposes of this Agreement or any other Loan
Document.”

(c) The Credit Agreement is hereby amended by deleting the penultimate sentence
of the definition of “Indebtedness” in Section 1.1 thereof and replacing such
sentence in its entirety with the following:

“The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer, except (a) to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor, or (b) for any Indebtedness consisting
of over-night or other short term borrowings incurred by any Investment Vehicle
and secured by Securities of such Investment Vehicle.”

(d) The Credit Agreement is hereby further amended by (i) deleting the word
“and” at the end of clause (g) in Section 5.1 thereof, (ii) renumbering existing
clause (h) in Section 5.1 as a new clause (i) and (iii) adding the following new
clause (h) to Section 5.1 in the appropriate alphabetical order:

“(h) at the time each Compliance Certificate is required to be delivered in
accordance with clause (c) immediately above, an updated list of all Investment
Vehicles (containing (x) information comparable to that required to be set forth
on Schedule 4.14 with respect to the Subsidiaries of the Borrower on the Closing
Date and (y) the date on which each such Investment Vehicle was created, formed
or acquired), together with such other information related to such Investment
Vehicles as the Administrative Agent or any Lender shall reasonably request;
and”

(e) The Credit Agreement is hereby further amended by adding the following new
Section 7.16 thereto:

“Section 7.16. Investment Vehicles.

(a) The Borrower shall not cause or permit the proceeds of any Revolving Loans
to be used for the purpose of providing any Investment in or to any Investment
Vehicle.

(b) Notwithstanding anything to the contrary herein, including Section 7.4, the
Borrower will not, and will not permit any of its Subsidiaries to, make or
permit to exist any Investment in any Investment Vehicle; provided, that, so
long as no

 

– 2 –



--------------------------------------------------------------------------------

Event of Default has occurred and is continuing, the Borrower and its
Subsidiaries may make and maintain Investments in one or more Investment
Vehicles in an amount not to exceed $75,000,000 in the aggregate for all
Investment Vehicles at any time outstanding.

For purposes of determining the amount of any Investment under this
Section 7.16, such amount shall be deemed to be the fair market value of such
Investment when made less any amount realized in respect of such Investment upon
the sale, collection or return of capital (not to exceed the original amount
invested).”

(f) For purposes of the Credit Agreement, the parties to this Amendment confirm
and agree that each Investment Vehicle shall be deemed to be an Affiliate of the
Borrower and, for purposes of Section 7.7 of the Credit Agreement, any
transactions with the Investment Vehicles shall comply with clause (a) of such
Section 7.7.

Section 2. Limited Waiver. The Borrower hereby acknowledges that (i) certain
Persons who constituted a “Subsidiary” (prior to giving effect to this
Amendment) failed to execute the Guaranty and Pledge Agreement on and after the
Closing Date (through the date of the effectiveness of this Amendment) and
(ii) Piper Jaffray Municipal Opportunities Fund, L.P. and its general partner,
Piper Jaffray Investment Management LLC, incurred Indebtedness that was not
permitted to be incurred under Section 7.1 of the Credit Agreement, in each
case, resulting in an Event of Default (the “Specified Events of Default”) under
the Credit Agreement. Subject to the satisfaction of the conditions set forth in
Section 3 hereof, the Lenders hereby waive the Specified Events of Default. The
Borrower acknowledges and agrees that the limited waiver contained in the
foregoing sentence shall not be deemed to be or constitute a consent to any
future action or inaction on the part of the Borrower, shall not waive or amend
(or be deemed to be or constitute a waiver of or amendment to) any other
covenant, term or provision in the Credit Agreement or any other Loan Document,
and shall not hinder, restrict or otherwise modify the rights and remedies of
the Administrative Agent or the Lenders following the occurrence of any other
Default or Event of Default (whether now existing or hereafter arising) under
the Credit Agreement or any other Loan Document.

Section 3. Conditions Precedent. This Amendment shall be effective on the date
of the receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:

(a) A counterpart of this Amendment duly executed by each of the Loan Parties
and the Required Lenders; and

(b) Such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

Section 4. Representations. Each of the Borrower and the other Loan Parties
represents and warrants to the Administrative Agent and the Lenders that:

 

– 3 –



--------------------------------------------------------------------------------

(a) Authorization. Each of the Borrower and the other Loan Parties have the
right and power, and have taken all necessary action to authorize them, to
execute and deliver this Amendment and to perform their obligations hereunder
and under the Credit Agreement, as amended by this Amendment, and the other Loan
Documents to which they are a party in accordance with their respective terms.
This Amendment has been duly executed and delivered by a duly authorized officer
of the Borrower and the other Loan Parties and each of this Amendment and the
Credit Agreement, as amended by this Amendment, is a legal, valid and binding
obligation of each Borrower enforceable against such Borrower in accordance with
its respective terms.

(b) Compliance with Laws, etc. The execution and delivery by the Borrower and
the other Loan Parties of this Amendment and the performance by the Borrower of
this Amendment and the Credit Agreement, as amended by this Amendment, in
accordance with their respective terms, do not and will not, by the passage of
time, the giving of notice or otherwise: (i) require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority or
violate any Requirements of Law applicable to the Loan Parties or any judgment,
order or ruling of any Governmental Authority; (ii) violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Loan Parties or any of their assets or give rise to a right
thereunder to require any payment to be made by the Loan Parties; or
(iii) result in the creation or imposition of any Lien on any asset of the Loan
Parties, except Liens (if any) created under the Loan Documents.

(c) No Default. Except for the Specified Events of Default, no Default or Event
of Default has occurred and is continuing as of the date hereof, nor will any
Default or Event of Default exist immediately after giving effect to the
amendments and waivers contained herein.

(d) Investment Vehicles. Schedule I attached hereto sets forth a list of all
Investment Vehicles in existence on the date hereof (after giving effect to this
Amendment).

Section 5. Reaffirmation of Representations by Borrower. The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower to
the Administrative Agent and the Lenders in the Credit Agreement and the other
Loan Documents to which it is a party on and as of the date hereof with the same
force and effect as if such representations and warranties were set forth in
this Amendment in full, except to the extent such representations and warranties
relate to an earlier date, in which case the Borrower reaffirms such
representations and warranties as of such date.

Section 6. Reaffirmation of Guaranty and Pledge Agreement by Subsidiary Loan
Parties.

(a) Each Subsidiary Loan Party hereby reaffirms its continuing obligations to
the Administrative Agent and the Lenders under the Guaranty and Pledge Agreement
and

 

– 4 –



--------------------------------------------------------------------------------

agrees that the transactions contemplated by this Amendment shall not in any way
affect the validity and enforceability of the Guaranty and Pledge Agreement, or
reduce, impair or discharge the obligations of such Subsidiary Loan Party
thereunder, respectively. The parties hereto agree that nothing in this
Amendment is intended, or shall be construed, to constitute a novation or an
accord and satisfaction of any of the Obligations or to modify, affect or impair
the perfection, priority or continuation of the security interests in, security
titles to or other Liens on any of the Collateral securing the Obligations.

(b) Each Subsidiary Loan Party has duly executed and delivered this Amendment,
and this Amendment constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws, now or hereafter in effect relating to or affecting the
enforcement of creditor’s rights generally and the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law).

Section 7. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

Section 8. Expenses. The Borrower shall reimburse the Administrative Agent and
each Lender upon demand for all reasonable out-of-pocket costs and expenses
(including attorneys’ fees) incurred by the Administrative Agent or such Lender
in connection with the preparation, negotiation and execution of this Amendment
and the other agreements and documents executed and delivered in connection
herewith.

Section 9. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 10. GOVERNING LAW. This Amendment shall be deemed to be a contract made
under and governed by the laws of the State of New York (including for such
purposes Section 5-1401 and 5-1402 of the New York General Obligations Law but
excluding all other choice of law and conflict of law rules).

Section 11. Effect.

(a) Except as expressly herein amended, the terms and conditions of the Credit
Agreement and the other Loan Documents remain unchanged and continue to be in
full force and effect. The amendment contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein. The
Credit Agreement is hereby ratified and confirmed in all respects.

(b) Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents, or constitute a course of conduct or dealing among
the parties.

 

– 5 –



--------------------------------------------------------------------------------

The Administrative Agent and the Lenders reserve all rights, privileges and
remedies under the Loan Documents.

(c) This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof. This Amendment shall for all purposes be deemed to be a
“Loan Document” under the Credit Agreement and entitled to the benefits thereof.

Section 12. Release. In consideration of the amendments contained herein, each
of the Borrower and the other Loan Parties hereby waives and releases each of
the Lenders, the Administrative Agent and the Issuing Bank from any and all
claims and defenses, known or unknown as of the date hereof, with respect to the
Credit Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby.

Section 13. Further Assurances. The Borrower agrees to, and to cause any Loan
Party to, take all further actions and execute such other documents and
instruments as the Administrative Agent may from time to time reasonably request
to carry out the transactions contemplated by this Amendment, the Loan Documents
and all other agreements executed and delivered in connection herewith.

Section 14. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. The exchange of copies
of this Amendment and of signature pages by facsimile or .pdf via email
transmission shall constitute effective execution and delivery of this Agreement
as to the parties.

Section 15. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signatures on following pages]

 

– 6 –



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement and Waiver to be executed as of the date first above written.

 

THE BORROWER:

PIPER JAFFRAY COMPANIES By:   /s/ Debbra L. Schoneman   Name:   Title:

THE ADMINISTRATIVE AGENT AND THE LENDERS:

SUNTRUST BANK, individually and as Administrative Agent

By:   /s/ K. Scott Bazemore   Name: K. Scott Bazemore   Title: Vice-President

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:   /s/ Katherine K. Miller   Name: Katherine K. Miller   Title: Senior Vice
President ASSOCIATED BANK, N.A., as a Lender By:       Name:   Title:

 

S-1



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ Matthew T. Ruschau   Name: Matthew T.
Ruschau   Title: Commercial Portfolio Manager

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:   /s/ Alaa Shraim   Name: Alaa Shraim   Title: Assistant Vice President

THE PRIVATEBANK AND TRUST COMPANY, as a Lender

By:   /s/ Seth Hove   Name: Seth Hove   Title: Associate Managing Director
ATLANTIC CAPITAL BANK, as a Lender By:   /s/ H. Glenn Little   Name: H. Glenn
Little   Title: SVP

[Signatures to First Amendment to Credit Agreement and Waiver – Piper Jaffray

Companies]

 

S-2



--------------------------------------------------------------------------------

THE SUBSIDIARY LOAN PARTIES: ADVISORY RESEARCH, INC. By:  

/s/ Christopher Crawshaw

  Name: Christopher Crawshaw   Title: Managing Director

FIDUCIARY ASSET MANAGEMENT

INC.

By:  

/s/ Timothy L. Carter

  Name:   Title:

PIPER JAFFRAY FINANCIAL

PRODUCTS II INC.

By:  

/s/ Debbra L. Schoneman

  Name:   Title:

PIPER JAFFRAY FINANCIAL

PRODUCTS III INC.

By:  

/s/ Debbra L. Schoneman

  Name:   Title:

[Signatures to First Amendment to Credit Agreement and Waiver – Piper Jaffray

Companies]

 

S-3



--------------------------------------------------------------------------------

PIPER JAFFRAY FINANCIAL

PRODUCTS INC.

By:  

/s/ Debbra L. Schoneman

  Name:   Title:

PIPER JAFFRAY INVESTMENT

MANAGEMENT INC.

By:  

/s/ Debbra L. Schoneman

  Name:   Title: PIPER JAFFRAY LENDING INC. By:  

/s/ Debbra L. Schoneman

  Name:   Title: PIPER JAFFRAY LENDING LLC By:  

/s/ Debbra L. Schoneman

  Name:   Title: PIPER JAFFAY MENA (LP) INC. By:  

/s/ Debbra L. Schoneman

  Name:   Title:

[Signatures to First Amendment to Credit Agreement and Waiver – Piper Jaffray

Companies]

 

S-4



--------------------------------------------------------------------------------

PIPER JAFFRAY PRIVATE CAPITAL

INC.

By:  

/s/ Debbra L. Schoneman

  Name:   Title: PIPER JAFFRAY VENTURES INC. By:  

/s/ Debbra L. Schoneman

  Name:   Title: PIPER VENTURES CAPITAL, INC. By:  

/s/ Debbra L. Schoneman

  Name:   Title: PJC CAPITAL LLC By:  

/s/ Debbra L. Schoneman

  Name:   Title: PJC CAPITAL MANAGEMENT LLC By:  

/s/ Debbra L. Schoneman

  Name:   Title:

[Signatures to First Amendment to Credit Agreement and Waiver – Piper Jaffray

Companies]

 

S-5



--------------------------------------------------------------------------------

PIPER JAFFRAY FUNDING LLC By:   Piper Jaffray Companies, its Member By:  

/s/ Debbra L. Schoneman

  Name:   Title:

PIPER JAFFRAY INVESTMENT

MANAGEMENT LLC

By:  

Piper Jaffray Investment Management

Inc., its Manager

By:  

/s/ Debbra L. Schoneman

  Name:   Title:

PIPER JAFFRAY MUNICIPAL FUND

LLC

By:  

Piper Jaffray Investment Management

LLC, its Member

 

By: Piper Jaffray Investment

       Management Inc., its Manager

By:  

/s/ Debbra L. Schoneman

  Name:   Title:

[Signatures to First Amendment to Credit Agreement and Waiver – Piper Jaffray

Companies]

 

S-6



--------------------------------------------------------------------------------

PJC CONSUMER PARTNERS

ACQUISITION I, LLC

By:

  PJC Capital LLC, its Member

By:

 

/s/ Debbra L. Schoneman

  Name:   Title:

 

S-7



--------------------------------------------------------------------------------

SCHEDULE I

INVESTMENT VEHICLES

 

Full Legal Name   Type of Entity    Jurisdiction of
Incorporation
or  Organization    Ownership
Interest of
Borrower

Piper Jaffray Municipal Opportunities Fund, L.P.

 

 

Limited partnership

 

  

Delaware

 

  

48.98% indirect

 

PJC Merchant Banking Partner I, LLC

 

 

Limited liability company

 

  

Delaware

 

  

0%

 

PJC Merchant Banking Partner II, LLC

 

 

Limited liability company

 

  

Delaware

 

  

0%

 

Sightline Healthcare Fund III, L.P.

 

 

Limited partnership

 

  

Delaware

 

  

0%

 